UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	June 30, 2013 Date of reporting period:	July 1, 2012 — December 31, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam International Value Fund Semiannual report 12 | 31 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 12 Terms and definitions 14 Other information for shareholders 15 Financial statements 16 Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. Derivatives also involve the risk, in the case of many over-the-counter instruments, of the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Value stocks may fail to rebound, and the market may not favor value-style investing. These risks are generally greater for small and midsize companies. The prices of stocks in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons, including both general financial market conditions and factors related to a specific company or industry. Message from the Trustees Dear Fellow Shareholder: With the uncertainty around the U.S. “fiscal cliff” diminished, investors now have some measure of clarity heading into 2013. Of course, challenges remain, including the upcoming debate over the debt ceiling at the end of March. Still, the significant risks — the fiscal cliff, a “hard landing” in China, and the dissolution of the European Union — have abated in the past few months. Clarity and greater certainty are positive developments for investors. Markets worldwide are starting to recognize that macroeconomic data are beginning to stabilize and even exhibit nascent signs of growth. As the investment climate slowly improves, it is important for you to rely on the expertise of your financial advisor, who can help you work toward your financial goals. We would like to take this opportunity to announce the arrival of two new Trustees, Liaquat Ahamed and Katinka Domotorffy, CFA, to your fund’s Board of Trustees. Mr. Ahamed, who in 2010 won the Pulitzer Prize for History with his book, Lords of Finance: The Bankers Who Broke the World , also serves on the Board of Aspen Insurance and the Board of the Rohatyn Group, an emerging-market fund complex that manages money for institutional investors. Ms. Domotorffy, who until year-end 2011 was a Partner, Chief Investment Officer, and Global Head of Quantitative Investment Strategies at Goldman Sachs Asset Management, currently serves as a member of the Anne Ray Charitable Trust’s Investment Committee, Margaret A. Cargill Philanthropies, and director for Reach Out and Read of Greater New York, an organization dedicated to promoting early childhood literacy. We would also like to extend a welcome to new shareholders of the fund and to thank all of our investors for your continued confidence in Putnam. About the fund A value approach to international investing Just as free trade has opened the U.S. economy to world imports in recent years, the world has also become more available to U.S. investors. New markets for equity investing were established as communist economies transitioned to capitalism, and investor-friendly reforms helped give investors greater transparency and sound legalfooting. Investing in companies located in differenteconomic systems may provide your portfolio with valuable diversification, particularly during a downturn in the U.S. economy. International economies generally follow a different business cyclethan that of the United States and may be growing while the U.S. economy is sluggish. Investing in securities denominated in foreign currencies provides further diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. Since 1996, Putnam International Value Fund has sought to benefit from positive changes taking place in companies outside the United States by investing mainly in stocks of large and midsize companies. The fund’s manager looks for financially strong companies that appear to be priced attractively and poised to experience positive changes. The fund’s goal is to identify companies that are undertaking new business strategies to compete in a dynamic global economy, or companies that are the beneficiaries of change, such as industry deregulation, privatization, corporate restructuring, andmergers. To gather information about this wide variety of companies and markets, the manager is supported by Putnam analysts based in Boston, London, and Singapore. In all decisions, the manager is guided by Putnam’s risk controls, which call for regular review of fund holdings and the discipline to sell stocks when they reach what is considered their true worth. The fund seeks to combine the potential benefits of international investing with a value-driven approach so that it may successfully serve as the international portion of a broadly diversified portfolio. In-depth analysis is key to successful stock selection. Drawing on the expertise of a dedicated team of stock analysts, the fund’s manager seeks stocks that are believed to be underpriced by the market. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Quality The manager considers high-quality characteristics such as solid management and sound business models that create strong cash flows. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Cash flow The manager examines each company’s financials, particularly the amount of cash a company generates relative to the earnings that it reports, and targets those companies believed to offer attractive and sustainable cash flow. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–11 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1.00% may apply to redemptions (including by exchange into another fund) of shares purchased before January 2, 2013. For shares purchased on or after January 2, 2013, this short-term trading fee no longer applies. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, butcumulative. 4 International Value Fund Interview with your fund’s portfolio manager What was the market environment like for international equities during the six-month period ended December31, 2012? The macroeconomic fears that had been clouding the global marketplace for the past few quarters began to show signs of abating during the second half of 2012. Concerns about the potential dissolution of the European Union faded somewhat when European Central Bank [ECB] President Mario Draghi announced the ECB would “do whatever it takes” to save the euro, which went a long way toward stabilizing the eurozone. Growth in China began to reaccelerate, quelling the fears of a “hard landing” in that important emerging market. In the United States, the looming “fiscal cliff” crisis dominated the headlines late in the period, but equity markets abroad seemed able to look past that threat in the belief that a resolution of some sort would be reached. During the final three months of the period, market leadership shifted from U.S. stocks to international stocks. While none of the markets’ underlying macroeconomic problems has fully gone away, I believe the tail risks they represented diminished significantly during the period, which was generally supportive of the global equity markets. In addition, there was a strong rally in the Japanese stock market late in the period, driven by investor optimism for the new government of Prime Minister Shinzō Abe and its mandate to “reflate” the This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 12/31/12. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 14. International Value Fund 5 long-sagging Japanese economy. Within this overall economic and fiscal-policy environment, market conditions for international equities were favorable. How did Putnam International Value Fund perform in this environment? The fund did well during the six-month period, tendering a solid double-digit gain and outpacing its benchmark, the MSCI EAFE Value Index [ND]. I believe the general sentiment of investors during the period was that markets were beginning to recognize that underlying business activity in the United States and elsewhere is fundamentally strong or, at the very least, improving. I take this as an encouraging sign for value investing. Opportune security selection was the principal factor in the fund’s relative outperformance during the second half of 2012. In geographic terms, the fund had its strongest stock-picking results in Germany, which is the eurozone’s largest and most solid economy. Industry-wise, the best contributions came from security selection within the health-care, consumer discretionary, and financials sectors. The fund’s positions in small-cap stocks did better than its holdings in larger-cap names. While our security-selection decisions in financials helped relative performance, the fund was underweight in its allocation to that sector — the strongest performer in the MSCI EAFE Value Index during the period —and our underexposure there dampened performance somewhat. Inopportune stock selection in the consumer staples sector also tempered our results. Late in the period, as the Japanese stock market rallied, our focus on Japanese companies with a domestic orientation caused us to miss some of the rally’s upside, which was driven by the stronger performance of companies with Country allocations are shown as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Weightings will vary over time. 6 International Value Fund an export focus that could benefit from the falling value of the yen. Given the rally in Japan, are you planning to make any strategy shifts in the portfolio? We are fairly comfortable with our current positioning. At period-end, we were just slightly underweight to Japan, with an emphasis, as I mentioned, on domestically focused companies. That said, if the yen-driven rally continues — and its sustainability still remains to be seen — then we would likely look selectively for opportunities within the financials sector, keeping business fundamentals in mind. We believe, however, that many of the stocks that recently rallied have reached fair market value. But, if the rally in Japan does continue, we will be looking meticulously for opportunities. Which individual holdings made the most notable contributions to the fund’s relative performance? As mentioned, the fund’s relative outperformance was driven by good stock selection. The top contribution came from an overweight position in TUI Travel , a U.K.-based travel agency whose share price benefited as the company gained market share from competitors and went on to post record operating profits during the period. The fund also enjoyed significant boosts from its holdings in two large German chemicals companies, BASF and Bayer . The two companies each performed well, rallying as well on renewed optimism for a return This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 12/31/12. Short-term holdings are excluded. Holdings will vary over time. International Value Fund 7 of growth momentum in Europe’s largest economy. The holding in BASF, the world’s largest diversified chemicals company, was an out-of-benchmark position, which magnified its relative contribution to the fund’s performance. Bayer, whose business is in pharmaceuticals as well as chemicals, was an overweight position, and its share price also benefited from solid earnings growth and rising earnings guidance. What holdings or strategies detracted from performance? Collectively, the fund’s underweight in the strong-performing financials sector hurt our relative performance the most. In particular, four of the fund’s five biggest detractors were large European banking companies — among them France’s BNP Paribas and Britain’s Lloyd’s Banking Group — and none of these was held in the portfolio. By not owning these index stalwarts, we missed all of the upside these gainers contributed to the sector’s double-digit return. Similarly, holding an out-of-benchmark position that happens to perform poorly can magnify downside results. So it was with BG Group , the fund’s biggest single detractor, as this U.K.-based producer of oil and natural gas saw its share price ratchet down along with the decline in energy prices through most of the period. We sold this position late in the period, and no longer hold it in the portfolio. What is your outlook for the fund and the global markets? We are heartened by the fact that many of the tail risks appear to have subsided, but we are fully aware that fundamentals still matter and will likely play a more significant role as we go forward. Currently, we believe equity valuations are still quite attractive and remain This chart shows how the fund’s top weightings have changed over the past six months. Allocations are represented as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 8 International Value Fund inexpensive relative to other asset classes. But eventually, it all comes down to fundamentals. When there is visibility and clarity in the markets, corporations tend to begin making investments in spending and hiring, and the subsequent growth environment is supportive of rising stock prices. I do not think we are fully past the macroeconomic problems that have plagued the markets in recent months, but I do believe the “uncertainty discount” in stocks is beginning to shrink. I believe these considerations point to the need for a greater focus on fundamental security analysis going forward. Thank you, Darren, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Darren A. Jaroch has a B.A. from Hartwick College. A CFA charter-holder, he joined Putnam in 1999 and has been in the investment industry since 1996. In addition to Darren, your fund is also managed by Assistant Portfolio Manager Karan S. Sodhi, CFA. IN THE NEWS The Japanese yen has weakened consider ably in the past few months and recently fell to its lowest level since June2010. This has led to a robust rally in Japanese stocks as new Japanese Prime Minister Shinzō Abe’s government attempts to “reflate” the country’s moribund economy by adding stimulus and pressing the Bank of Japan to ease monetary policy. In early January 2013, Japan’s new government unveiled a $117 billion economic stimulus package, which includes billions in government spending on public works and infrastructure programs. The goal of the stimulus program is to boost the real GDP growth rate to 2% and create 600,000 jobs in the world’s third-largest economy. The weaker yen has been particularly beneficial for Japan’s export companies. In the fourth quarter of 2012, Japan’s stock market increased 17.56%, as measured by the MSCI Japan Index, although this outsize gain was offset by the yen’s decline versus major global currencies. As of January 31, 2013, it was up 9.42% year to date. International Value Fund 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended December 31, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 12/31/12 Class A Class B Class C Class M Class R Class Y (inception dates) (8/1/96) (8/1/96) (2/1/99) (8/1/96) (12/1/03) (10/2/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.75% 5.37% 4.94% 4.94% 4.97% 4.97% 5.22% 4.99% 5.48% 5.96% 10 years 100.76 89.30 85.89 85.89 86.01 86.01 90.84 84.24 95.67 105.56 Annual average 7.22 6.59 6.40 6.40 6.40 6.40 6.68 6.30 6.94 7.47 5 years –23.41 –27.81 –26.28 –27.68 –26.25 –26.25 –25.30 –27.92 –24.38 –22.53 Annual average –5.19 –6.31 –5.92 –6.28 –5.91 –5.91 –5.67 –6.34 –5.44 –4.98 3 years 12.72 6.27 10.14 7.14 10.15 10.15 11.09 7.21 11.80 13.51 Annual average 4.07 2.05 3.27 2.33 3.27 3.27 3.57 2.35 3.79 4.31 1 year 21.49 14.45 20.55 15.55 20.61 19.61 20.91 16.62 21.16 21.64 6 months 15.66 9.02 15.27 10.27 15.20 14.20 15.39 11.35 15.54 15.80 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1.00% may apply to redemptions (including by exchange into another fund) of shares purchased before January 2, 2013. For shares purchased on or after January 2, 2013, this short-term trading fee no longer applies. 10 International Value Fund Comparative index returns For periods ended 12/31/12 Lipper International Large-Cap Value Funds MSCI EAFE Value Index (ND) category average* Annual average (life of fund) 5.38% 6.61% 10 years 127.47 107.04 Annual average 8.57 7.48 5 years –19.90 –24.00 Annual average –4.34 –5.44 3 years 6.72 4.74 Annual average 2.19 1.52 1 year 17.69 15.76 6 months 15.40 13.95 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 12/31/12, there were 86, 86, 81, 67, 35, and 13 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 12/31/12 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.127 $0.050 $0.057 $0.074 $0.107 $0.151 Capital gains — Total Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 6/30/12 $8.54 $9.06 $8.45 $8.47 $8.54 $8.85 $8.41 $8.55 12/31/12 9.75 10.34 9.69 9.70 9.78 10.13 9.61 9.75 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. International Value Fund 11 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 6/30/12 1.35% 2.10% 2.10% 1.85% 1.60% 1.10% Annualized expense ratio for the six-month period ended 12/31/12 1.36% 2.11% 2.11% 1.86% 1.61% 1.11% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from July 1, 2012, to December 31, 2012. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $7.39 $11.45 $11.45 $10.10 $8.75 $6.04 Ending value (after expenses) $1,156.60 $1,152.70 $1,152.00 $1,153.90 $1,155.40 $1,158.00 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 12 International Value Fund Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended December 31, 2012, use the following calculation method. To find the value of your investment on July 1, 2012, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.92 $10.71 $10.71 $9.45 $8.19 $5.65 Ending value (after expenses) $1,018.35 $1,014.57 $1,014.57 $1,015.83 $1,017.09 $1,019.61 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 12/31/12. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. International Value Fund 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI EAFE Value Index (ND) is an unmanaged index that measures the performance of equity securities representing the value style in countries within Europe, Australasia, and the Far East. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 14 International Value Fund Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2012, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of December 31, 2012, Putnam employees had approximately $348,000,000 and the Trustees had approximately $84,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. International Value Fund 15 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 16 International Value Fund The fund’s portfolio 12/31/12 (Unaudited) COMMON STOCKS (98.1%)* Shares Value Aerospace and defense (0.4%) Safran SA (France) 19,852 $866,254 Air freight and logistics (1.3%) Deutsche Post AG (Germany) 118,920 2,607,598 Airlines (1.5%) Deutsche Lufthansa AG (Germany) 104,145 1,957,555 Japan Airlines Co., Ltd. (Japan) † 23,800 1,018,689 Auto components (1.5%) Continental AG (Germany) 11,209 1,296,938 Valeo SA (France) 33,028 1,674,731 Automobiles (3.5%) Daimler AG (Registered Shares) (Germany) 25,346 1,385,026 Nissan Motor Co., Ltd. (Japan) 602,000 5,713,851 Beverages (1.7%) Anheuser-Busch InBev NV (Belgium) 24,243 2,118,562 Cola-Cola Amatil, Ltd. (Australia) 104,842 1,474,014 Capital markets (1.6%) Macquarie Group, Ltd. (Australia) 40,645 1,511,607 UBS AG (Switzerland) 115,359 1,814,156 Chemicals (4.4%) Arkema (France) 17,463 1,836,136 BASF SE (Germany) 57,482 5,402,809 Lanxess AG (Germany) 20,707 1,810,964 Commercial banks (11.7%) Australia & New Zealand Banking Group, Ltd. (Australia) 152,095 3,981,983 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 133,672 1,227,155 Barclays PLC (United Kingdom) 786,523 3,396,507 HSBC Holdings, PLC (United Kingdom) 412,079 4,358,488 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 694,500 3,737,201 National Bank of Canada (Canada) 34,720 2,696,062 Sberbank of Russia ADR (Russia) 166,000 2,063,425 UniCredit SpA (Italy) † 287,199 1,418,215 United Overseas Bank, Ltd. (Singapore) 73,000 1,195,625 Construction and engineering (1.1%) Vinci SA (France) 49,043 2,334,074 Construction materials (0.5%) China Shanshui Cement Group, Ltd. (China) 1,428,000 1,070,962 Diversified financial services (3.7%) ING Groep NV GDR (Netherlands) † 430,833 4,119,923 ORIX Corp. (Japan) 31,310 3,532,985 International Value Fund 17 COMMON STOCKS (98.1%)* cont. Shares Value Diversified telecommunication services (2.5%) BCE, Inc. (Canada) 53,293 $2,283,986 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 22,300 936,739 TDC A/S (Denmark) 110,987 786,533 Ziggo NV (Netherlands) 38,374 1,240,207 Electric utilities (1.2%) Cia Energetica de Minas Gerais (Preference) (Brazil) 83,600 922,764 Energias de Portugal (EDP) SA (Portugal) 478,620 1,438,678 Electrical equipment (1.1%) LS Corp. (South Korea) 6,334 561,207 Mitsubishi Electric Corp. (Japan) 188,000 1,600,151 Electronic equipment, instruments, and components (0.6%) Hollysys Automation Technologies, Ltd. (China) † 32,000 379,840 Murata Manufacturing Co., Ltd. (Japan) 13,300 784,418 Energy equipment and services (1.1%) Technip SA (France) 19,617 2,258,490 Food and staples retail (1.0%) Lawson, Inc. (Japan) 31,200 2,120,769 Food products (1.5%) Ajinomoto Co., Inc. (Japan) 64,000 846,791 Golden Agri-Resources, Ltd. (Singapore) 1,315,000 707,913 Kerry Group PLC Class A (Ireland) 29,146 1,547,099 Gas utilities (0.7%) Tokyo Gas Co., Ltd. (Japan) 332,000 1,517,889 Hotels, restaurants, and leisure (1.4%) SJM Holdings, Ltd. (Hong Kong) 412,000 969,541 TUI Travel PLC (United Kingdom) 407,946 1,898,463 Household durables (0.3%) Haier Electronics Group Co., Ltd. (China) † 406,000 596,959 Independent power producers and energy traders (1.0%) Electric Power Development Co., Ltd. (Japan) 84,600 2,005,476 Industrial conglomerates (1.5%) Siemens AG (Germany) 29,140 3,167,215 Insurance (8.8%) ACE, Ltd. 46,886 3,741,503 AIA Group, Ltd. (Hong Kong) 191,600 763,610 Allianz SE (Germany) 41,731 5,781,273 AXA SA (France) 114,615 2,073,151 Prudential PLC (United Kingdom) 304,520 4,249,053 SCOR SE (France) 54,046 1,457,317 IT Services (0.8%) Amadeus IT Holding SA Class A (Spain) 63,826 1,601,667 18 International Value Fund COMMON STOCKS (98.1%)* cont. Shares Value Machinery (1.1%) Fiat Industrial SpA (Italy) 132,921 $1,457,410 Metso Corp. OYJ (Finland) 18,069 787,136 Media (2.1%) Kabel Deutschland Holding AG (Germany) 23,999 1,794,605 WPP PLC (United Kingdom) 167,833 2,439,834 Metals and mining (2.1%) Fortescue Metals Group, Ltd. (Australia) 251,465 1,247,602 Newcrest Mining, Ltd. (Australia) 27,135 633,520 Rio Tinto PLC (United Kingdom) 23,685 1,380,183 Xstrata PLC (United Kingdom) 57,194 1,017,256 Multi-utilities (1.4%) Centrica PLC (United Kingdom) 521,080 2,830,711 Multiline retail (0.5%) PPR SA (France) 5,080 946,825 Office electronics (0.6%) Canon, Inc. (Japan) 30,100 1,180,587 Oil, gas, and consumable fuels (10.3%) Canadian Natural Resources, Ltd. (Canada) 71,400 2,055,792 ENI SpA (Italy) 176,431 4,352,472 Inpex Corp. (Japan) 323 1,723,803 Origin Energy, Ltd. (Australia) 107,159 1,311,378 Royal Dutch Shell PLC Class A (United Kingdom) 288,285 9,911,852 Suncor Energy, Inc. (Canada) 53,300 1,752,732 Pharmaceuticals (8.9%) Astellas Pharma, Inc. (Japan) 48,900 2,196,651 AstraZeneca PLC (United Kingdom) 37,182 1,757,793 Bayer AG (Germany) 61,756 5,864,506 Sanofi (France) 73,753 6,994,382 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 39,100 1,459,994 Real estate investment trusts (REITs) (2.0%) British Land Company PLC (United Kingdom) R 289,183 2,688,470 Dexus Property Group (Australia) 1,297,177 1,375,406 Real estate management and development (3.0%) Hongkong Land Holdings, Ltd. (Hong Kong) 200,000 1,406,563 Mitsubishi Estate Co., Ltd. (Japan) 71,000 1,697,348 Mitsui Fudosan Co., Ltd. (Japan) 65,000 1,588,020 Sun Hung Kai Properties, Ltd. (Hong Kong) 93,000 1,403,665 Semiconductors and semiconductor equipment (1.7%) Samsung Electronics Co., Ltd. (South Korea) 1,501 2,148,269 SK Hynix, Inc. (South Korea) † 51,700 1,254,298 Specialty retail (0.8%) Kingfisher PLC (United Kingdom) 332,976 1,537,979 International Value Fund 19 COMMON STOCKS (98.1%)* cont. Shares Value Textiles, apparel, and luxury goods (0.4%) Christian Dior SA (France) 4,902 $847,485 Tobacco (2.3%) Imperial Tobacco Group PLC (United Kingdom) 15,590 602,005 Japan Tobacco, Inc. (Japan) 90,200 2,542,890 Philip Morris International, Inc. 19,700 1,647,708 Trading companies and distributors (1.8%) Mitsui & Co., Ltd. (Japan) 247,400 3,701,174 Wireless telecommunication services (2.7%) NTT DoCoMo, Inc. (Japan) 414 594,566 Vodafone Group PLC (United Kingdom) 1,986,080 4,994,725 Total common stocks (cost $171,182,654) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2 1/8s, February 15, 2040 i $78,130 $115,171 Total U.S. treasury obligations (cost $115,171) SHORT-TERM INVESTMENTS (2.3%)* Principal amount/shares Value Putnam Money Market Liquidity Fund 0.14% L 3,115,209 $3,115,209 SSgA Prime Money Market Fund 0.08% P 650,000 650,000 U.S. Treasury Bills with effective yields ranging from 0.164% to 0.192%, March 7, 2013 ## $782,000 781,955 U.S. Treasury Bills with effective yields ranging from 0.150% to 0.159%, February 7, 2013 ## 180,000 179,971 Total short-term investments (cost $4,726,928) TOTAL INVESTMENTS Total investments (cost $176,024,753) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from July 1, 2012 through December 31, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures . * Percentages indicated are based on net assets of $204,887,812. † Non-income-producing security. L Affiliated company (Note 6). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. 20 International Value Fund ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. i Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). P Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $1,146,791 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United Kingdom 21.0% Spain 1.4% Japan 19.0 Belgium 1.0 Germany 15.2 Russia 1.0 France 10.4 China 1.0 Australia 5.6 Singapore 0.9 United States 4.7 Switzerland 0.9 Canada 4.3 Ireland 0.8 Italy 3.5 Israel 0.7 Netherlands 2.6 Portugal 0.7 Hong Kong 2.2 Other 1.2 South Korea 1.9 Total 100.0% FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $149,751,414) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 1/16/13 $8,609,373 $8,630,046 $(20,673) Canadian Dollar Buy 1/16/13 10,352 10,346 6 Swedish Krona Buy 1/16/13 4,370,749 4,280,200 90,549 Barclays Bank PLC Australian Dollar Sell 1/16/13 1,857,448 1,860,252 2,804 British Pound Buy 1/16/13 56,853 58,933 (2,080) Canadian Dollar Sell 1/16/13 2,200,254 2,200,648 394 Euro Sell 1/16/13 2,958,865 2,933,659 (25,206) Hong Kong Dollar Buy 1/16/13 1,896,093 1,896,242 (149) Japanese Yen Sell 1/16/13 1,903,122 2,005,524 102,402 Norwegian Krone Buy 1/16/13 2,443,111 2,406,626 36,485 Singapore Dollar Buy 1/16/13 96,268 96,599 (331) Swiss Franc Buy 1/16/13 3,195,996 3,165,646 30,350 International Value Fund 21 FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $149,751,414) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. Australian Dollar Buy 1/16/13 $92,644 $92,807 $(163) British Pound Buy 1/16/13 2,916,924 2,887,277 29,647 Canadian Dollar Buy 1/16/13 606,447 606,432 15 Danish Krone Sell 1/16/13 150,869 149,847 (1,022) Euro Sell 1/16/13 1,312,044 1,297,641 (14,403) Singapore Dollar Buy 1/16/13 1,775,314 1,781,551 (6,237) Credit Suisse International Australian Dollar Sell 1/16/13 3,526,600 3,530,989 4,389 British Pound Sell 1/16/13 3,121,271 3,094,885 (26,386) Canadian Dollar Sell 1/16/13 1,285,760 1,285,328 (432) Euro Buy 1/16/13 3,218,529 3,183,281 35,248 Japanese Yen Buy 1/16/13 4,513,484 4,729,678 (216,194) Norwegian Krone Buy 1/16/13 2,441,294 2,396,100 45,194 Swedish Krona Buy 1/16/13 3,403,881 3,333,108 70,773 Swiss Franc Buy 1/16/13 2,174,043 2,158,073 15,970 Deutsche Bank AG British Pound Sell 1/16/13 665,676 658,909 (6,767) Canadian Dollar Sell 1/16/13 932,385 932,409 24 Euro Buy 1/16/13 3,748,283 3,702,927 45,356 Swiss Franc Buy 1/16/13 1,183,694 1,170,605 13,089 Swiss Franc Sell 1/16/13 1,183,694 1,174,862 (8,832) Goldman Sachs International Australian Dollar Buy 1/16/13 1,573,913 1,571,526 2,387 Japanese Yen Buy 1/16/13 5,034,818 5,304,846 (270,028) Swedish Krona Buy 1/16/13 593,839 576,516 17,323 Swedish Krona Sell 1/16/13 593,839 582,120 (11,719) HSBC Bank USA, National Association Australian Dollar Buy 1/16/13 1,351,692 1,353,361 (1,669) British Pound Buy 1/16/13 1,898,428 1,879,129 19,299 Euro Sell 1/16/13 1,645,897 1,627,803 (18,094) Hong Kong Dollar Buy 1/16/13 517,534 517,571 (37) Hong Kong Dollar Sell 1/16/13 517,534 517,561 27 Norwegian Krone Sell 1/16/13 631,631 622,349 (9,282) Swiss Franc Buy 1/16/13 1,534,625 1,518,411 16,214 Swiss Franc Sell 1/16/13 1,534,625 1,523,124 (11,501) JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/13 445,999 445,882 (117) British Pound Buy 1/16/13 5,459,585 5,404,354 55,231 Canadian Dollar Sell 1/16/13 2,307,694 2,307,592 (102) Euro Sell 1/16/13 1,201,156 1,187,943 (13,213) Hong Kong Dollar Buy 1/16/13 13,612 13,613 (1) Hong Kong Dollar Sell 1/16/13 13,612 13,614 2 22International Value Fund FORWARD CURRENCY CONTRACTS at 12/31/12 (aggregate face value $149,751,414) (Unaudited) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) JPMorgan Chase Bank N.A. cont. Japanese Yen Buy 1/16/13 $2,085,115 $2,197,238 $(112,123) Norwegian Krone Sell 1/16/13 325,662 320,950 (4,712) Swedish Krona Sell 1/16/13 2,188,487 2,145,264 (43,223) Swiss Franc Buy 1/16/13 2,851,298 2,819,953 31,345 Royal Bank of Scotland PLC (The) Australian Dollar Sell 1/16/13 848,841 849,545 704 Canadian Dollar Buy 1/16/13 69,650 69,637 13 Japanese Yen Buy 1/16/13 4,930,853 5,194,893 (264,040) Swiss Franc Buy 1/16/13 873,445 863,431 10,014 Swiss Franc Sell 1/16/13 873,445 862,760 (10,685) State Street Bank and Trust Co. Australian Dollar Buy 1/16/13 2,348,992 2,353,183 (4,191) Canadian Dollar Buy 1/16/13 18,091 18,094 (3) Euro Sell 1/16/13 7,564,288 7,480,531 (83,757) Israeli Shekel Sell 1/16/13 50,389 49,270 (1,119) Swedish Krona Buy 1/16/13 80,552 78,184 2,368 UBS AG Australian Dollar Sell 1/16/13 3,406,567 3,412,609 6,042 British Pound Buy 1/16/13 347,295 343,829 3,466 Canadian Dollar Sell 1/16/13 1,340,535 1,340,505 (30) Euro Sell 1/16/13 1,831,107 1,811,221 (19,886) Norwegian Krone Sell 1/16/13 937,276 923,189 (14,087) Swiss Franc Buy 1/16/13 528,419 522,448 5,971 WestPac Banking Corp. Australian Dollar Buy 1/16/13 2,421,198 2,425,122 (3,924) British Pound Sell 1/16/13 2,836,028 2,807,137 (28,891) Canadian Dollar Sell 1/16/13 1,173,094 1,173,101 7 Euro Buy 1/16/13 1,788,203 1,768,532 19,671 Japanese Yen Sell 1/16/13 12,567,079 13,242,043 674,964 Total International Value Fund 23 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $— $21,102,237 $— Consumer staples 1,647,708 11,960,043 — Energy 3,808,524 19,557,995 — Financials 6,437,565 56,841,146 — Health care 1,459,994 16,813,332 — Industrials — 20,058,463 — Information technology 379,840 6,969,239 — Materials — 14,399,432 — Telecommunication services 2,283,986 8,552,770 — Utilities 922,764 7,792,754 — Total common stocks — U.S. Treasury obligations $— $115,171 $— Short-term investments 3,765,209 961,926 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $132,434 $— Totals by level $— $— The accompanying notes are an integral part of these financial statements. 24 International Value Fund Statement of assets and liabilities 12/31/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $172,909,544) $202,714,889 Affiliated issuers (identified cost $3,115,209) (Notes 1 and 6) 3,115,209 Foreign currency (cost $632,904) (Note 1) 639,374 Dividends, interest and other receivables 557,190 Receivable for shares of the fund sold 75,999 Unrealized appreciation on forward currency contracts (Note 1) 1,387,743 Total assets LIABILITIES Payable for investments purchased 411,264 Payable for shares of the fund repurchased 629,372 Payable for compensation of Manager (Note 2) 121,687 Payable for custodian fees (Note 2) 17,798 Payable for investor servicing fees (Note 2) 51,660 Payable for Trustee compensation and expenses (Note 2) 136,173 Payable for administrative services (Note 2) 2,075 Payable for distribution fees (Note 2) 129,061 Unrealized depreciation on forward currency contracts (Note 1) 1,255,309 Collateral on certain derivative contracts, at value (Note 1) 765,171 Other accrued expenses 83,022 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $493,896,131 Undistributed net investment income (Note 1) 253,202 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (319,204,990) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 29,943,469 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) International Value Fund 25 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($176,595,659 divided by 18,120,202 shares) $9.75 Offering price per class A share (100/94.25 of $9.75)* $10.34 Net asset value and offering price per class B share ($8,816,090 divided by 909,573 shares)** $9.69 Net asset value and offering price per class C share ($8,262,627 divided by 851,707 shares)** $9.70 Net asset value and redemption price per class M share ($3,302,202 divided by 337,794 shares) $9.78 Offering price per class M share (100/96.50 of $9.78)* $10.13 Net asset value, offering price and redemption price per class R share ($2,326,816 divided by 242,076 shares) $9.61 Net asset value, offering price and redemption price per class Y share ($5,584,418 divided by 572,515 shares) $9.75 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 26 International Value Fund Statement of operations Six months ended 12/31/12 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $154,802) $2,147,667 Interest (including interest income of $2,291 from investments in affiliated issuers) (Note 6) 7,349 Securities lending (Note 1) 3,694 Total investment income EXPENSES Compensation of Manager (Note 2) 706,513 Investor servicing fees (Note 2) 293,990 Custodian fees (Note 2) 16,213 Trustee compensation and expenses (Note 2) 10,364 Distribution fees (Note 2) 318,530 Administrative services (Note 2) 3,627 Other 80,759 Total expenses Expense reduction (Note 2) (273) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 555,699 Net realized gain on foreign currency transactions (Note 1) 904,231 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (304,410) Net unrealized appreciation of investments during the period 26,963,959 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. International Value Fund 27 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 12/31/12* Year ended 6/30/12 Operations: Net investment income $728,987 $4,198,522 Net realized gain (loss) on investments and foreign currency transactions 1,459,930 (9,462,778) Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 26,659,549 (35,285,211) Net increase (decrease) in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (2,289,349) (9,624,341) Class B (45,349) (435,998) Class C (48,811) (368,158) Class M (25,100) (196,878) Class R (26,071) (106,493) Class Y (84,400) (234,821) Increase in capital from settlement payments (Note 8) — 450,462 Redemption fees (Note 1) 711 2,244 Decrease from capital share transactions (Note 4) (14,562,231) (37,042,704) Total increase (decrease) in net assets NET ASSETS Beginning of period 193,119,946 281,226,100 End of period (including undistributed net investment income of $253,202 and $2,043,295, respectively) * Unaudited The accompanying notes are an integral part of these financial statements. 28International Value Fund This page left blank intentionally. International Value Fund 29 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net Net realized From From Ratio of net investment value, investment and unrealized Total from net net realized From Net assets, of expenses income (loss) beginning income gain (loss) investment investment gain return Total Redemption Non-recurring Net asset value, Total return at net end of period to average to average Portfolio Period ended of period (loss) a on investments operations income on investments of capital distributions fees b reimbursements end of period asset value (%) c (in thousands) netassets (%) d,e netassets (%) d turnover (%) Class A December 31, 2012** .04 1.30 (.13) — * .69* .40* 14* June 30, 2012 .18 (1.73) (.46) — — — .02 f,g 1.37 2.00 45 June 30, 2011 .15 2.63 (.13) — h 1.37 1.56 52 June 30, 2010 .16 .07 (.03) — — — .01 i 1.47 1.81 87 June 30, 2009 .18 (4.96) (.12) — — b — .03 j,k 1.34 2.11 92 June 30, 2008 .26 (2.51) (.35) (2.22) — — — 1.30 1.72 65 Class B December 31, 2012** — b 1.29 (.05) — * 1.06* .02* 14* June 30, 2012 .10 (1.69) (.37) — — — .02 f,g 2.12 1.16 45 June 30, 2011 .07 2.59 (.04) — h 2.12 .72 52 June 30, 2010 .09 .08 — .01 i 2.22 1.00 87 June 30, 2009 .11 (4.84) — .03 j,k 2.09 1.30 92 June 30, 2008 .11 (2.43) (.20) (2.22) — — — 2.05 .77 65 Class C December 31, 2012** — b 1.29 (.06) — * 1.06* .02* 14* June 30, 2012 .11 (1.71) (.38) — — — .02 f,g 2.12 1.23 45 June 30, 2011 .08 2.60 (.06) — h 2.12 .81 52 June 30, 2010 .09 .08 — .01 i 2.22 1.06 87 June 30, 2009 .11 (4.86) (.02) — — b — .03 j,k 2.09 1.37 92 June 30, 2008 .13 (2.47) (.22) (2.22) — — — 2.05 .90 65 Class M December 31, 2012** .01 1.30 (.07) — * .94* .15* 14* June 30, 2012 .12 (1.71) (.41) — — — .02 f,g 1.87 1.41 45 June 30, 2011 .11 2.61 (.08) — h 1.87 1.08 52 June 30, 2010 .12 .07 — .01 i 1.97 1.32 87 June 30, 2009 .13 (4.91) (.04) — — b — .03 j,k 1.84 1.59 92 June 30, 2008 .17 (2.47) (.26) (2.22) — — — 1.80 1.17 65 Class R December 31, 2012** .03 1.28 (.11) — * .81* .28* 14* June 30, 2012 .16 (1.71) (.44) — — — .02 f,g 1.62 1.81 45 June 30, 2011 .13 2.59 (.12) — h 1.62 1.38 52 June 30, 2010 .14 .06 (.01) — — — .01 i 1.72 1.58 87 June 30, 2009 .17 (4.91) (.11) — — b — .03 j,k 1.59 2.14 92 June 30, 2008 .26 (2.52) (.33) (2.22) — — — 1.55 1.81 65 Class Y December 31, 2012** .05 1.30 (.15) — * .56* .51* 14* June 30, 2012 .20 (1.74) (.49) — — — .02 f,g 1.12 2.24 45 June 30, 2011 .19 2.62 (.16) — h 1.12 1.90 52 June 30, 2010 .16 .10 (.05) — — — .01 i 1.22 1.79 87 June 30, 2009 .22 (5.01) (.16) — — b — .03 j,k 1.09 2.70 92 June 30, 2008 .31 (2.53) (.39) (2.22) — — — 1.05 2.11 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 30International Value Fund International Value Fund 31 Financial highlights (Continued) * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to December 31, 2009 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. For the periods ended June 30, 2011 and December 31, 2011, the amount reflects the waiver, by Putnam Management, of certain proxy related costs. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets June 30, 2012 <0.01% June 30, 2011 0.03 June 30, 2010 0.06 June 30, 2009 0.17 June 30, 2008 <0.01 e Includes amounts paid through expense offset and brokerage service arrangements (Note 2). f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.01 per share outstanding on July 21, 2011 (Note 8). g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Canadian Imperial Holdings, Inc. and CIBC World Markets Corp. which amounted to less than $0.01 per share outstanding on November 29, 2011. h Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Zurich Capital Markets, Inc., which amounted to less than $0.01 per share outstanding as of December 21, 2010. i Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Prudential Securities, Inc., which amounted to $0.01 per share outstanding as of March 30, 2010. j Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Bear Stearns & Co., Inc. and Bear Stearns Securities Corp., which amounted to $0.01 per share outstanding as of May 21, 2009. k Reflects non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, LLC, which amounted to $0.02 per share outstanding as of June 23, 2009. The accompanying notes are an integral part of these financial statements. 32International Value Fund Notes to financial statements 12/31/12 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Unless otherwise noted, the “reporting period” represents the period from July 1, 2012 through December 31, 2012. Putnam International Value Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital growth. Current income is a secondary objective. The fund invests mainly in common stocks of large and midsize companies outside the United States, with a focus on value stocks. We invest mainly in developed countries, but may invest in emerging markets. The fund offers classA, classB, classC, classM, classR, and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. A short-term trading fee of 1.00% may apply to redemptions (including exchanges into another fund) of shares purchased before January 2, 2013. The short-term trading fee is accounted for as an addition to paid-in-capital. For shares purchased on or after January 2, 2013, this short-term trading fee no longer applies. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events International Value Fund 33 that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. 34 International Value Fund Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the fund’s average contract amount, see Note 5. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $794,651 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $501,000 for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Line of credit The fund participates, along with other Putnam funds, in a $315 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or International Value Fund 35 unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At June 30 2012, the fund had a capital loss carryover of $307,018,184 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $1,461,707 $— $1,461,707 —* 126,940,889 N/A 126,940,889 June 30, 2017 178,615,588 N/A 178,615,588 June 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $178,314,965, resulting in gross unrealized appreciation and depreciation of $35,102,563 and $7,587,430, respectively, or net unrealized appreciation of $27,515,133. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.650% of the next $50 billion, 0.800% of the next $5 billion, 0.630% of the next $50 billion, 0.750% of the next $10 billion, 0.620% of the next $100 billion, and 0.700% of the next $10 billion, 0.615% of any excess thereafter. In addition, beginning with January 2011, the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by 36International Value Fund multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s class A shares) and the annualized performance of the benchmark indices described below, each measured over the performance period. The maximum annualized performance adjustment rates are +/–0.15%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Effective July 1, 2011, the fund’s benchmark index is the MSCI EAFE Value Index (ND). Before July 1, 2011, the fund’s benchmark index was the S&P Developed/Ex-U.S. LargeMidCap Value Index. Because the performance adjustment is based on a rolling thirty-six month performance period (or, if shorter, the period from January 1, 2010 to the end of the month for which the fee adjustment is being computed), there is a transition period during which the fund’s performance is compared to a composite index that reflects the performance of the previous index (S&P Developed/Ex-U.S LargeMidCap Value Index) for the portion of the performance period before July 1, 2011, and the performance of the new index (MSCI EAFE Value Index (ND)) for the remainder of the period. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.356% of the fund’s average net assets before a decrease of $319 (less than 0.001% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2013, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.32% of the fund’s average net assets. Prior to March 1, 2012, investor servicing fees could not exceed an annual rate of 0.375% of the fund’s average net assets. During the reporting period, the class specific expenses related to investor servicing fees were as follows: International Value Fund 37 ClassA $254,356 ClassR 3,243 ClassB 12,875 ClassY 6,824 ClassC 11,784 Total ClassM 4,908 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $273 under the expense offset arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $155, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. During the reporting period, the class specific expenses related to distribution fees were as follows: ClassA $216,516 ClassM 12,534 ClassB 43,848 ClassR 5,523 ClassC 40,109 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $7,410 and $61 from the sale of classA and classM shares, respectively, and received $1,997 and $140 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $2 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $27,544,875 and $39,819,670, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 38 International Value Fund Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Six months ended 12/31/12 Year ended 6/30/12 ClassA Shares Amount Shares Amount Shares sold 399,883 $3,698,836 974,507 $8,628,473 Shares issued in connection with reinvestment of distributions 222,946 2,169,235 1,112,156 8,941,735 622,829 5,868,071 2,086,663 17,570,208 Shares repurchased (2,125,894) (19,512,381) (5,394,122) (47,552,634) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassB Shares Amount Shares Amount Shares sold 23,854 $216,862 74,767 $650,908 Shares issued in connection with reinvestment of distributions 4,454 43,112 51,479 411,828 28,308 259,974 126,246 1,062,736 Shares repurchased (138,762) (1,252,834) (558,483) (4,939,441) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassC Shares Amount Shares Amount Shares sold 34,374 $316,663 57,515 $494,432 Shares issued in connection with reinvestment of distributions 4,322 41,882 37,609 301,248 38,696 358,545 95,124 795,680 Shares repurchased (95,561) (865,877) (271,323) (2,369,528) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassM Shares Amount Shares Amount Shares sold 2,806 $25,583 13,512 $118,879 Shares issued in connection with reinvestment of distributions 2,469 24,109 23,517 189,786 5,275 49,692 37,029 308,665 Shares repurchased (48,220) (450,064) (163,597) (1,454,240) Net decrease Six months ended 12/31/12 Year ended 6/30/12 ClassR Shares Amount Shares Amount Shares sold 27,253 $246,846 81,698 $706,896 Shares issued in connection with reinvestment of distributions 2,564 24,616 13,080 103,859 29,817 271,462 94,778 810,755 Shares repurchased (27,194) (249,813) (101,853) (879,725) Net increase (decrease) International Value Fund39 Six months ended 12/31/12 Year ended 6/30/12 ClassY Shares Amount Shares Amount Shares sold 141,560 $1,323,815 74,872 $714,094 Shares issued in connection with reinvestment of distributions 8,126 79,153 27,299 219,755 149,686 1,402,968 102,171 933,849 Shares repurchased (47,474) (441,974) (148,445) (1,329,029) Net increase (decrease) Note 5: Summary of derivative activity The average volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows: Forward currency contracts (contract amount) $212,700,000 The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,387,743 Payables $1,255,309 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $920,797 $920,797 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 contracts Total Foreign exchange contracts $(317,411) $(317,411) Total 40International Value Fund Note 6: Transactions with affiliated issuer Transactions during the reporting period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Market value at Market value the beginning at the end of of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Money Market Liquidity Fund* $1,211,240 $23,963,860 $22,059,891 $2,291 $3,115,209 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $348,323 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount, which was received by the fund in December 2011, is reported as part of Increase in capital from settlement payments on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of this matter. Note 9: New accounting pronouncement In December 2011, the FASB issued ASU No. 2011–11 “Disclosures about Offsetting Assets and Liabilities” . The update creates new disclosure requirements requiring entities to disclose both gross and net information for derivatives and other financial instruments that are either offset in the Statement of assets and liabilities or subject to an enforceable master netting arrangement or similar agreement. The disclosure requirements are effective for annual reporting periods beginning on or after January 1, 2013 and interim periods within those annual periods. Putnam Management is currently evaluating the application of ASU 2011–11 and its impact, if any, on the fund’s financial statements. International Value Fund 41 The Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, call your financial advisor at 1-800-225-1581 and ask for a prospectus. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Floating Rate Income Fund Small Cap Growth Fund Global Income Trust Voyager Fund High Yield Advantage Fund High Yield Trust Blend Income Fund Asia Pacific Equity Fund Money Market Fund* Capital Opportunities Fund Short Duration Income Fund Capital Spectrum Fund U.S. Government Income Trust Emerging Markets Equity Fund Equity Spectrum Fund Tax-free income Europe Equity Fund AMT-Free Municipal Fund Global Equity Fund Tax Exempt Income Fund International Capital Opportunities Fund Tax Exempt Money Market Fund* International Equity Fund Tax-Free High Yield Fund Investors Fund State tax-free income funds: Multi-Cap Core Fund Arizona, California, Massachusetts, Michigan, Research Fund Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Value Convertible Securities Fund Absolute Return Equity Income Fund Absolute Return 100 Fund® George Putnam Balanced Fund Absolute Return 300 Fund® The Putnam Fund for Growth and Income Absolute Return 500 Fund® International Value Fund Absolute Return 700 Fund® Multi-Cap Value Fund Small Cap Value Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. 42International Value Fund Global Sector Putnam RetirementReady ® Funds — portfolios Global Consumer Fund with automatically adjusting allocations to Global Energy Fund stocks, bonds, and money market instruments, Global Financials Fund becoming more conservative over time. Global Health Care Fund Global Industrials Fund RetirementReady 2055 Fund Global Natural Resources Fund RetirementReady 2050 Fund Global Sector Fund RetirementReady 2045 Fund Global Technology Fund RetirementReady 2040 Fund Global Telecommunications Fund RetirementReady 2035 Fund Global Utilities Fund RetirementReady 2030 Fund RetirementReady 2025 Fund Asset Allocation RetirementReady 2020 Fund Putnam Global Asset Allocation Funds — RetirementReady 2015 Fund portfolios with allocations to stocks, bonds, and money market instruments that are Putnam Retirement Income Lifestyle adjusted dynamically within specified ranges Funds — portfolios with managed as market conditions change. allocations to stocks, bonds, and money market investments to generate Dynamic Asset Allocation Balanced Fund retirement income. Dynamic Asset Allocation Conservative Fund Retirement Income Fund Lifestyle 1 Dynamic Asset Allocation Growth Fund Retirement Income Fund Lifestyle 2 Dynamic Risk Allocation Fund Retirement Income Fund Lifestyle 3 A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund's prospectus. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. International Value Fund 43 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 44 International Value Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Robert R. Leveille Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Liaquat Ahamed Chief Compliance Officer One Post Office Square Ravi Akhoury Boston, MA 02109 Barbara M. Baumann Michael J. Higgins Charles B. Curtis Vice President and Treasurer Investment Sub-Manager Robert J. Darretta Putnam Investments Limited Katinka Domotorffy Janet C. Smith 57–59 St James’s Street John A. Hill Vice President, London, England SW1A 1LD Paul L. Joskow Principal Accounting Officer, Elizabeth T. Kennan and Assistant Treasurer Kenneth R. Leibler Investment Sub-Advisor Robert E. Patterson The Putnam Advisory George Putnam, III Susan G. Malloy Company, LLC Robert L. Reynolds Vice President and One Post Office Square W. Thomas Stephens Assistant Treasurer Boston, MA 02109 Officers James P. Pappas Marketing Services Robert L. Reynolds Vice President Putnam Retail Management President One Post Office Square Mark C. Trenchard Boston, MA 02109 Jonathan S. Horwitz Vice President and Executive Vice President, BSA Compliance Officer Custodian Principal Executive Officer, and State Street Bank Compliance Liaison Judith Cohen and Trust Company Vice President, Clerk, and Steven D. Krichmar Associate Treasurer Legal Counsel Vice President and Ropes & Gray LLP Principal Financial Officer Nancy E. Florek Vice President, Proxy Robert T. Burns Manager, Assistant Clerk, and Vice President and Associate Treasurer Chief Legal Officer This report is for the information of shareholders of Putnam International Value Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable . Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Funds Trust By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: February 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: February 28, 2013 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: February 28, 2013
